UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [ X ] QQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-173569 Technologies Scan Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 99-0363559 (IRS Employer Identification No.) 14517 Joseph-Marc-Vermette, Mirabel, Quebec, Canada, J7J 1X2 (Address of principal executive offices) (Zip Code) (450) 971-5419 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yeso No As of February 6, 2012, there were 114,150,000 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A is being filed solely to amend the cover page of the registrant’s quarterly report on Form 10-Q filed on February 16, 2012 to indicate that the registrant is a shell company. No other items are being amended except as described in this Explanatory Note and this Amendment does not reflect any events occurring after the filing of our original quarterly report on Form 10-Q for the three and nine months ended December 31, 2011. 2 PART II - OTHER INFORMATION Item 6. Exhibits. Certification of Principal Executive Officer, Required By Rule 13a-14(A) of the Securities Exchange Act of 1934, As Amended, As Adopted Pursuant To Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer, Required By Rule 13a-14(A) of the Securities Exchange Act of 1934, As Amended, As Adopted Pursuant To Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.ins XBRL Instance Document* 101.sch XBRL Taxonomy Schema Document* 101.cal XBRL Taxonomy Calculation Linkbase Document* 101.def XBRL Taxonomy Definition Linkbase Document* 101.lab XBRL Taxonomy Label Linkbase Document* 101.pre XBRL Taxonomy Presentation Linkbase Document* * Previously filed in ourQuarterly Report on Form 10-Q filed on February 16, 2012. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Technologies Scan Corp., a Nevada corporation March 21, 2012 By: /s/ Ghislaine St-Hilaire Its: Ghislaine St-Hilaire President, Director (Principal Executive Officer) March 21, 2012 By: /s/ Gilbert Pomerleau Its: Gilbert Pomerleau Chief Financial Officer, Secretary, Treasurer, Director (Principal Financial and Accounting Officer) 4
